         Case 1:17-cr-00137-JGK Document 419 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

             - against -                           17cr137 (JGK)

ASIM HAMEEDI,                                      ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Fatico hearing scheduled for July 14, 2020 at 10:00

AM will take place at the Courthouse at 500 Pearl St. in Room

14A. In light of the COVID-19 pandemic, all visitors to the

Courthouse must comply with certain requirements before

entering. All participants in this case should follow the

instructions attached below before entering the Courthouse on

July 14, 2020.

SO ORDERED.

Dated:       New York, New York
             July 7, 2020                       /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
         Case 1:17-cr-00137-JGK Document 419 Filed 07/07/20 Page 2 of 2



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
